DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
This action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-3, 5, 9-11, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of  Costella et al. (Costella, US 2018/0008790).
Regarding claim 1, Lunz  teaches a non-transitory computer-readable medium comprising instructions associated with breathing, when executed by a processor of a user device, cause the user device to perform the following operations (a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises [i.e. instructions associated with breathing] or training, pg 15 line 15-18, The controller may instead be implemented as a processor [i.e. when executed by a processor of a user device, cause the user device to perform] such as a digital signal processor, which receives the input signals at an analogue to digital converter port, pg 27 In 23-32): 
transmitting to a breathing device a breathing pattern including at least two of the following: an inhale period, an exhale period, and hold period (a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises [i.e. transmitting to a breathing 
receiving data from the breathing device associated with the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period [i.e. receiving data from the breathing device associated with the breathing pattern]. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user, pg 7 line 1-7);

displaying the breathing data in real-time (The breathing exercise uses the audio signal for direct real time feedback, whereas the respiratory monitor logs the overall performance over the short and long term, pg 26 In 3-9, Breathing instructions may be provided to the user on a portable display device and the breathing characteristics are sensed on a portable breathing assistance or training device, with communication, such as wireless communication, between the devices [i.e. displaying the breathing data in real-time], pg 11 In 26-28);
However, the limitation of wirelessly transmitting from the user device the breathing pattern information is not directly taught.
Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a 
Regarding claim 2, the limitations are met by Lunz in view of Costella, where Lunz teaches that the operations further include receiving input from a user indicative of the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises [i.e. receiving input from a user indicative of the breathing pattern], or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the 
Regarding claim 3, the limitations are met by Lunz in view of Costella, where Lunz further teaches that the operations further include displaying the breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern (The app is started in the display device 12 in step 30 and base parameters are established, such as the background noise, normal breathing rate [i.e. displaying the breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern], etc. The breathing parameters, such as inhalation and exhalation time, flow etc. can be measured using various different sensors such as a flow meter, a microphone possibly attached to the chest, accelerometer attached to the belly, an accelerometer in a smart watch on the wrist, with the patient requested by the smart watch to place the hand on the belly, etc., pg 19 In 27-32).
Regarding claim 5, the limitations are met by Lunz in view of Costella, where Lunz teaches that all data may be stored and teaches that the operations further include storing the breathing data (see p. 22 lines 24-27, p. 18 lines 10-13).
Regarding claim 9, Lunz teaches a breathing system (a portable breathing assistance or training device [i.e. a breathing device], pg 6 line 18-30) comprising:
a user computer having a processor for executing computer-executable instructions and a memory for maintaining the computer-executable instructions, the computer-executable instructions when executed by the processor perform the following functions (a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises [i.e. instructions associated with breathing] or training, pg 15 line 15-18, The controller may instead be 
receiving data from a breathing device associated with the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the 
receiving breathing data from the breathing device associated with a user performing the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period [i.e. receiving breathing data from the breathing device associated with a user performing the breathing pattern]. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user, pg 7 line 1-7); and
displaying the breathing data in real-time (The breathing exercise uses the audio signal for direct real time feedback, whereas the respiratory monitor logs the overall performance over the short and long term, pg 26 In 3-9, Breathing instructions may be provided to the user on a portable display device and the breathing characteristics are sensed on a portable breathing assistance or training device, with communication, such as wireless communication, between the devices [i.e. displaying the breathing data in real-time], pg 11 In 26-28).

Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a sensor, a command to start a process or personal data entered by the user. [0102] The computing device, such as a mobile device including a smartphone 62, may function as the output device (and also the manual input (auxiliary input component) and analysis source). In these examples, the Smart OPEP communicates with the smartphone via a wireless protocol such as Bluetooth as shown in FIG. 30. An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21). An output screen 170 will display the target limits and provide feedback to the user (e.g., too high, too low, or ok) as shown in FIGS. 21, 23 and 32.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results to transmit breathing pattern information from a user device with a program to a breathing apparatus used to implement training in order to perform breathing exercises and provide accurate prompting of desired breathing periods.
Regarding claim 10, Lunz further teaches that the computer-executable instructions when executed by the processor perform a further function of receiving input from a user indicative of the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises [i.e. receiving 
Regarding claim 11, the limitations are met by Lunz in view of Costella,, where Lunz further teaches that the computer-executable instructions when executed by the processor perform a further function of displaying the breathing pattern prior to performing the function of receiving input from a user indicative of the breathing pattern (The app is started in the display device 12 in step 30 and base parameters are established, such as the background noise, normal breathing rate [i.e. displaying the breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern], etc. The breathing parameters, such as inhalation and exhalation time, flow etc. can be measured using various different sensors such as a flow meter, a microphone possibly attached to the chest, accelerometer attached to the belly, an accelerometer in a smart watch on the wrist, with the patient requested by the smart watch to place the hand on the belly, etc., pg 19 In 27-32).
Regarding claim 13, the limitations are met by Lunz in view of Costella,, where Lunz teaches that all data may be stored and teaches that the operations further include storing the breathing data (see p. 22 lines 24-27, p. 18 lines 10-13).
Regarding claim 17, Lunz teaches a user computer having a processor for executing computer-executable instructions associated with breathing and a memory for maintaining the 
transmitting to a breathing device a breathing pattern including at least two of the following: an inhale period, an exhale period, and a hold period (a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises [i.e. transmitting to a breathing device] or training, pg 15 line 15-18, the term "assistance" is used to indicate that an output may be provided to the user to guide them in their breathing. In some optional examples, the assistance may extend to providing a source of gas (i.e. oxygen) for the user for emergency occasions. The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period [i.e. transmitting to a breathing device a breathing pattern including at least two of the following: an inhale period, an exhale period]. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing 
receiving data from the breathing device associated with the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period [i.e. receiving data from the breathing device associated with the breathing pattern]. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user, pg 7 line 1-7);
receiving breathing data from the breathing device associated with a user performing the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period [i.e. receiving breathing data from the breathing device associated with a user performing the breathing pattern]. An instruction to exhale for a particular time period will take into account 
displaying the breathing data in real-time (The breathing exercise uses the audio signal for direct real time feedback, whereas the respiratory monitor logs the overall performance over the short and long term, pg 26 In 3-9, Breathing instructions may be provided to the user on a portable display device and the breathing characteristics are sensed on a portable breathing assistance or training device, with communication, such as wireless communication, between the devices [i.e. displaying the breathing data in real-time], pg 11 In 26-28).
However, the limitation of wirelessly transmitting from the user device the breathing pattern information is not directly taught.
Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a sensor, a command to start a process or personal data entered by the user. [0102] The computing device, such as a mobile device including a smartphone 62, may function as the output device (and also the manual input (auxiliary input component) and analysis source). In these examples, the Smart OPEP communicates with the smartphone via a wireless protocol such as Bluetooth as shown in FIG. 30. An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21). An output screen 170 will display the target limits and provide feedback to the user (e.g., too high, too low, or ok) as shown in FIGS. 21, 23 and 32.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to 
Regarding claim 18, the limitations are met by Lunz in view of Costella,, where Lunz further teaches that the computer-executable instructions when executed by the processor perform a further function of receiving input from a user indicative of the breathing pattern (the pressure feedback path is electrical and comprises a controller which receives a signal from a pressure sensor and one of two reference signals, pg 12 In 28-31, The output information is for example to indicate adherence to breathing exercises [i.e. receiving input from a user indicative of the breathing pattern], or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user, pg 7 line 1-7).
Regarding claim 19, the limitations are met by Lunz in view of Costella,, where Lunz further teaches that the computer-executable instructions when executed by the processor perform a further function of displaying the breathing pattern prior to performing the function of receiving input from a user indicative of the breathing pattern (The app is started in the display device 12 in step 30 and base parameters are established, such as the background noise, normal breathing rate [i.e. displaying the breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern], etc. The breathing parameters, such as .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of  Costella et al. (Costella, US 2018/0008790) as applied to claims 1 and 9 above, and further in view of Arkush (US 2015/0258370).
Regarding claim 8, Lunz in view of Costella teaches the invention above, but Lunz did not teach that the breathing pattern is pre-determined or customized by a user. However, Arkush teaches that the breathing pattern is pre-determined or customized by a user (a game form training routine depicting an initially uphill and subsequently downhill path, joined at a summit by a bridging path and, leading and following ball objects (joined by elastic thread) traveling along the path, motion of the following ball being determined by inhalation and exhalation, respectively, of the user at predetermined strengths and durations to make the objects maintain a constant separation while the leading object is moved by the software at an appropriate, rate predetermined for the training routine. The user must hold his breath for a predetermined period of time while the first object traverses a top of the incline [i.e. the breathing pattern is pre-determined], para 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunz as modified with the teachings of Arkush for the purpose of providing immediate/real-time continuous audio/visual feedback to the user (Arkush para 0002).
.

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790) as applied to claims 2, 10, 18 above, and further in view of Schindhelm et al. (Schindhelm, WO 2016/074042 A1; cited by applicant in the IDS filed 8/15/2019).
Regarding claim 4, Lunz in view of Costella teaches the invention above, but does not teach that the operations further include displaying a plurality of breathing patterns. However, Schindhelm is in the field of monitoring of an individual's breathing pattern (para 5) and 
Regarding claim 12, the combination teaches the invention above, but does not directly teach that the computer-executable instructions when executed by the processor perform a further function of displaying a plurality of breathing patterns, and the first receiving function includes receiving input from the user indicative of a breathing pattern selected from the plurality of breathing patterns. However, Schindhelm teaches that the computer-executable instructions when executed by the processor perform a further function of displaying a plurality of breathing patterns (the processor may display a relationship between current respiratory data 
Regarding claim 20, Lunz in view of Costella teaches the invention above, but  does not directly teach that the computer-executable instructions when executed by the processor perform a further function of displaying a plurality of breathing patterns, and the first receiving function includes receiving input from the user indicative of a breathing pattern selected from the plurality of breathing patterns. However, Schindhelm teaches that the computer-executable instructions when executed by the processor perform a further function of displaying a plurality of breathing patterns (the processor may display a relationship between current respiratory data 602 and the optimized breathing pattern [i.e. displaying a plurality of breathing patterns], such as by showing duration and amplitude differences, para 67), and the first receiving function .

Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790)  as applied to claims 5, 13 above, and further in view of Persidsky et al. (Persidsky, US 2015/0342518).
Regarding claims 6 and 14, Lunz in view of Costella teaches the invention above, but does not directly teach that the breathing data includes an amount of time of the user’s last inhale, last exhale and/or last hold using the breathing device.
However, Persidsky teaches a related system for breathing monitoring and training (see abstract), and teaches breathing data includes an amount of time of the user’s last inhale, last exhale and/or last hold using the breathing device (see [0335] Figure 91, display last exhale time). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 7 and 15, the limitations are met by Lunz in view of Costella and Persidsky where Persidsky teaches displaying the amount of time of the use’s last inhale, last exhale and/or last hold (see [0335] Figure 91, display last exhale time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of identifying a user’s last exhale time in order to allow for such information to be displayed for user review for training purposes.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790)  as applied to claims 5, 13 above, and further in view of Baumert et al. (Baumert, US 2007/0089740).
Regarding claim 21, Lunz in view of Costella teaches the invention above, but does not directly teach that the breathing data includes the breathing data includes a number of breaths during a current breathing session, an average inhale period and/or an average exhale period, and the computer-executable instructions when executed by the processor perform a further function of displaying the number of breaths during a current breathing session, the average inhale period and/or the average exhale period are not directly taught. However, Baumert is in the field of breathing devices (para 0002) and discloses that the breathing data includes a number of breaths during a current breathing session, an average inhale period and/or an average exhale period, and .

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed on 12/16/2020; and IDS filed 11/12/2020.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the specification and drawings. Applicant did not explain the changes made to the drawings, however, to expedite prosecution, it is readably apparent and stated here for the record that Figure 4A has been amended by applicant to replace the top ‘90’ with ‘92’, and has added elements  ‘94’ and ‘80’ to Figure 4A. The objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791